Mr. Justice Waterman delivered the opinion of the court. We do not regard the bill as charging against the defendant anything more than a failure to pay over money alleged to have been collected upon a claim she avers was sold to her; while the bill sets forth that the defendant denies that he ever collected anything for or was ever employed by her. Appellant insists that a court of equity should take jurisdiction of the subject-matter of this bill because fraud is therein alleged and an accounting asked for. The only complaint of all that appellee is charged to have done is in not paying to appellant the amount of the judgment alleged to have been collected by him. All that he is alleged to have done in collecting and recovering the money she approves of. She insists that he should have paid to her the money he claims he collected and paid to the Columbia Iron Works. This is no more a charge of fraud than is any case against an attorney for failing to pay over money collected by him. The law courts afford several most efficient remedies against lawyers who fail to pay over money collected for clients. A court of equity will not take jurisdiction in such a case. Steele et al., Adm’rs, v. Clark, 77 Ill. 471-474; Doyle v. Murphy, 22 Ill. 502; Douglass v. Martin, 103 Ill. 25; Taylor v. Turner, 87 Ill. 296; Victor Scale Co. v. Shurtleff, 81 Ill. 313; 1 Pomeroy’s Eq. Juris., Sec. 178; Shenehon v. Illinois Life Ins. Co., 100 Ill. App. 281. The bill discloses no such case for an accounting as gives a court of equity jurisdiction. The decree of the Superior Court is affirmed.